DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie 2A in the reply filed on 7/29/2022 is acknowledged.  The specie 1A-B was not a species and has been removed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 9 is indefinite because it is unclear what is meant by “first angle being measured in a plane orthogonal to a direction of development of said groove”.  What is meant by “development of said groove”?  Does this mean at the start of the groove?  If so, it is not understood how this angle is determined because where is it considered a start of the groove?  The Examiner does not understand this limitation and requests that the Applicant please clarify this limitation.  
Claim 10 is indefinite because it is unclear what is meant by “second angle being measured in the plane orthogonal to a direction of development of said groove”.  What is meant by “development of said groove”?  Does this mean at the start of the groove?  If so, it is not understood how this angle is determined because where is it considered a start of the groove?  The Examiner does not understand this limitation and requests that the Applicant please clarify this limitation.  
Claim 11 is indefinite because it is unclear what is meant by “third angle being measured in a plane orthogonal to the direction of development of said groove”.  What is meant by “development of said groove”?  Does this mean at the start of the groove?  If so, it is not understood how this angle is determined because where is it considered a start of the groove?  The Examiner does not understand this limitation and requests that the Applicant please clarify this limitation.  
Claim 12 is indefinite because it is unclear if you are welding or brazing.  These are two different processes and are not interchangeable.  Since this is a welded joint, it would appear that the Applicant is welding, but the Examiner requests that the Applicant please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-12, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kaitoku et al. (2016/0297020 from IDS).
Regarding claim 1, Kaitoku discloses a method for providing a welded joint comprising: providing a first metal sheet 12 having a first melting point; providing a second metal sheet 11 having a second melting point said second melting point being lower than said first melting point; providing a weld material; and joining the first metal sheet and the second metal sheet by means of the weld material, thus defining a first joining interface between said first metal sheet and said weld material and a second joining interface between said second metal sheet and said weld material wherein said joining includes heating said second metal sheet at said second joining interface to a temperature higher than the second melting point, but lower than the first melting point (abstract, paragraphs 0010-0014, 0027, figure 1-2, 4-5).  
Regarding claim 2, Kaitoku discloses that the first metal sheet comprises an iron alloy, and the second metal sheet comprises an aluminum alloy (abstract, paragraphs 0010-0014, 0034-0036).  
Regarding claim 5, Kaitoku discloses said heating is carried out using a laser (abstract, paragraph 0027).  
4			Regarding claim 7, Kaitoku discloses that the first metal sheet and the second metal sheet define between them a groove when they are set up against one other to define the welded joint, said first joining interface and said second joining interface facing said groove (figures 1-2, 4-5).  
Regarding claim 8, Kaitoku discloses that at least one of said first metal sheet and said second metal sheet includes a planar surface adjacent to said groove (figures 1-2, 4-5).  
Regarding claim 9, Kaitoku discloses that a first angle comprised between said at least one planar surface and an axis of a laser beam focused on said second joining interface is comprised between 00 and 90°, said first angle being measured in a plane orthogonal to a direction of development of said groove (figure 5).  
Regarding claim 10, based on the 112 rejection above, it is not clear what is being claimed.  With that being said, it appears that Kaitoku teaches a second angle comprised between a direction of supply of said weld material and said at least one planar surface is equal to said first angle, said second angle being measured in a-the plane (XZ) orthogonal to a-the direction of development of said groove.  
Regarding claim 11, based on the 112 rejection above, it is not clear what is being claimed.  With that being said, it appears that Kaitoku teaches a third angle comprised between a-the direction of supply of said weld material and said at least one planar surface is comprised between 0 and 90°, said third angle being measured in a plane (YZ) parallel to a-the direction of development of said groov
Regarding claim 12, based on the 112 rejection above, it is not clear what is being claimed.  With that being said, it appears that Kaitoku teaches said heating comprises fusing said weld material to said second metal sheet at said second joining interface, and brazing said weld material to said first metal sheet at said first joining interface, where said weld material forms a weld bead. 5
Regarding claim 14, Kaitoku discloses that said first joining interface and said second joining interface are continuous (figures 1-2, 4-5).  

Claim(s) 1-2, 5-6, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sasabe et al. (2012/0074111 from IDS).
Regarding claims 1-2, Sasabe discloses a method for providing a welded joint comprising: providing a first metal sheet having a first melting point (steel) 3; providing a second metal sheet (aluminum alloy) 2 having a second melting point said second melting point being lower than said first melting point; providing a weld material; and joining the first metal sheet and the second metal sheet by means of the weld material, thus defining a first joining interface between said first metal sheet and said weld material and a second joining interface between said second metal sheet and said weld material wherein said joining includes heating said second metal sheet at said second joining interface to a temperature higher than the second melting point, but lower than the first melting point (abstract, paragraphs 0036-0037, 0051 figure 1-3).  
Regarding claim 5, Sasabe discloses that said heating is carried out using a laser (abstract).  
Regarding claim 6, Sasabe discloses that said heating is carried out with a shield-gas curtain (paragraph 0052).  
Regarding claim 14, Sasabe discloses that said first joining interface and said second joining interface are continuous (Figures 1-3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaitoku et al. (2016/0297020 from IDS) as applied to claim 1 above, and further in view of Ruokolainen et al. (2007/0221631).
Regarding claims 3, 13, Kaitoku does not specifically dislcsoe that the weld material comprises a zinc alloy with a content of zinc of at least 60wt%.   However, Ruokolainen discloses using a zinc-copper-aluminum alloy with at least 60 wt% zinc for a weld filler material when joining metal structures because it improves weldability, durability and strength (abstract, paragraph 0036). To one killed in the art at the time of the invention it would have been obvious to use a known alloy for the filler such as the one taught by Ruokolainen because it improves weldability and durability.  
Regarding claim 4, Kaitoku discloses that first metal sheet is a sheet of galvanized steel (paragraph 0033).  

Conclusion                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735